DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments
Applicant’s arguments with respect to the amended independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8-10, 12-14, 16, 17, 19-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk (U.S. Patent No. 7,526,634 B1) in view of Venkatesh (U.S. Patent Application Publication No. 2019/0259128 A1).

	Regarding claim 1: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: a method for graphics processing, the method comprising: 
	executing one or more draw call functions at each of a plurality of processing unit clusters arranged in parallel in a graphics processing pipeline that process different workloads at a same time, 
	wherein the graphics processing pipeline includes a plurality of context registers associated with each of the plurality of processing unit clusters; and  
	implementing one or more execution counters in the graphics processing pipeline, wherein each of the one or more execution counters is associated with a respective one of the plurality of processing unit clusters in the graphics processing pipeline,
	wherein each of the one or more execution counters includes an execution value that is used to control a number of workloads being executed at the respective one of the plurality of processing unit clusters, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Duluk teaches a method for graphics processing (claim 1), the method comprising: executing one or more draw call functions (see e.g. C3, L15 to end, at each of a plurality of processing unit clusters arranged in parallel in a graphics processing pipeline that process different workloads at a same time (see e.g. Fig 2: 202 and related description of Fig. 2, which teaches a multithreaded core array is a processing unit cluster, parallel, and there can be multiple cores in a CPU that can support parallel execution of multiple CTAs), 
	Re: wherein the graphics processing pipeline includes a plurality of context registers associated with each of the plurality of processing unit clusters  (see Venkatesh, e.g. para. 87, which teaches one or more context registers (registers 445 that store context data for threads executed by graphics processing engines, i.e. processing unit clusters).  Alternatively, see Duluk, Background, registers in the GPU or graphics processing pipeline is known.  Modifying Duluk, in view of Venkatesh or same, to have included context registers, taught by both, associated with the processing unit clusters, per Duluk, to, i.e. include updates or information, is all of taught, suggested, and obvious and predictable over the prior art. 
	Re: implementing one or more execution counters in the graphics processing pipeline, wherein each of the one or more execution counters is associated with a respective one of the plurality of processing unit clusters in the graphics processing pipeline, wherein each of the one or more execution counters includes an execution value that is used to control a number of workloads being executed at the respective one of the plurality of processing unit clusters, see e.g. Duluk, Fig. 2: 215, reference 
	The prior art included each element recited in the above portion of claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the method of claim 1, wherein each of the one or more draw call functions is executed by at least one of the plurality of processing unit clusters, and the results of the 
	The prior art teaches draw call functions, and processing unit clusters (see mapping to claim 1 and Duluk, Fig. 2 and 6). Modifying Duluk, such that the draw call functions are executed as recited in claim 2, is taught by Duluk and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 3:
	Duluk further teaches: the method of claim 2, further comprising: increasing the execution value of one of the one or more execution counters when the plurality of processing unit clusters starts executing one of the one or more draw call functions (see e.g. Fig. 6 and C8-14). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Duluk, to have included the above.  The motivation would be to implement known graphics processing techniques to manage parallel processing.  


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 2, wherein each of the one or more draw call functions corresponds to a context state in the plurality of context registers, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	The prior art teaches draw call functions, and context registers, as mapped above in claim 2. Re: context state, as per Venkatesh, e.g. para. 87, the context registers store context data (i.e. context state) for threads executed by graphics processing engines, i.e. processing unit clusters or CTAs as per Duluk.  Claim 5 is one broadly claimed embodiment of the teachings of the prior art. 
	The prior art included each element recited in the above portion of claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 6:
	 It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein a number of the one or more execution counters is based on a number of the one or more processing unit clusters, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Duluk teaches processing clusters and counters, as mapped above in claim 1.  Having an embodiment whereby counters are based on the number of CTAs or clusters, is all of taught, suggested and an obvious embodiment over the prior art.  
	The prior art included each element recited in the above portion of claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein a number of the one or more context registers in each of the plurality of processing unit clusters is two, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Duluk is not particularly limited with its embodiments, and foresees modifications and variations (see mapping to claim 1).  An embodiment whereby two context registers are in each cluster, as mapped above in claim 1, is within the purview of one of ordinary skill over Duluk 
	The prior art included each element recited in the above portion of claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 1, wherein the number of workloads being executed in the graphics processing pipeline corresponds to a number of the one or more context registers multiplied by a number of the plurality of processing unit clusters, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Duluk teaches one or more context registers to store context data for processing purposes (see mapping to claim 1).  Duluk also teaches workloads processed by clusters or CTAs (Fig. 2 and related description). See also mapping of claim 1. The arithmetic of claim 8 is one embodiment of Duluk, as one CTA processing one workload, with one register each. See also Fig. 6.  
 	The prior art included each element recited in the above portion of claim 8, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 9:
	Venkatesh further teaches: the method of claim 1, wherein the graphics processing pipeline includes a command processor (see e.g. para. 265, a processor performing command processing) that is in a programming portion of the graphics processing pipeline (para. 265, as part of “Graphics Pipeline Programming” beginning at para. 261), 
	wherein the plurality of processing unit clusters are in an execution portion of the graphics processing pipeline (see e.g. Fig. 24A-B and related description. Modifying the applied references, in view of Venkatesh, to have included the processing units in an execution portion of the pipeline as well as system memory, all of which is taught by Venkatesh, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A)).  
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 10:
	Venkatesh further teaches: the method of claim 1, wherein the graphics processing pipeline is in a graphics processing unit (GPU) (para. 139-40, embodiments may be implemented in a GPU, to implement a pipeline, e.g. Fig. 5 and paras. 248-53).  Alternatively, see also Duluk, Fig. 2. 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the above, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12: see also claim 1. 
	Venkatesh teaches: an apparatus for graphics processing (Abstract and Fig. 1: computing system 100), comprising: 
	a memory (Fig. 1: 104); and at least one processor (Fig. 1: 102) coupled to the memory and configured to.
	 Regarding the remaining features of claim 12, this corresponds to the method of claim 1.  Therefore, the same rationale for rejection applies. It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have modified the method of claim 1 to be performed on an apparatus as mapped above. The motivation would be to take advantage of known hardware architecture for performing tasks. 


	Regarding claim 13:  see claim 2. 
	Claim 13 recites features, which are substantially similar to those of claim 2. Thus, the above rationale for rejecting claim 2 equally applies to claim 13. 


	Regarding claim 14:  see claim 3. 
	Claim 14 recites features, which are substantially similar to those of claim 3. Thus, the above rationale for rejecting claim 3 equally applies to claim 14. 


	 Regarding claim 16:  see claim 5. 
	Claim 16 recites features, which are substantially similar to those of claim 5. Thus, the above rationale for rejecting claim 5 equally applies to claim 16. 


	Regarding claim 17:  see claim 6. 
	Claim 17 recites features, which are substantially similar to those of claim 6. Thus, the above rationale for rejecting claim 6 equally applies to claim 17. 


	Regarding claim 19:  see claim 8. 
	Claim 19 recites features, which are substantially similar to those of claim 8. Thus, the above rationale for rejecting claim 8 equally applies to claim 19. 


	Regarding claim 20:  see claim 9. 
	Claim 20 recites features, which are substantially similar to those of claim 9. Thus, the above rationale for rejecting claim 9 equally applies to claim 20. 


	Regarding claim 21:  see claim 10. 



	Regarding claim 23:
	Venkatesh further teaches: the apparatus of claim 12, wherein the apparatus is a wireless communication device (para. 74, mobile application processors. See also paras. 197-98). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Venkatesh, to have included the above.  The motivation would be to implement known graphics processing techniques in a variety of architecture, including those which permit enhanced mobility. 


	Regarding claim 24: see also claim 1. 
	Venkatesh teaches: a non-transitory computer-readable medium storing computer executable code for graphics processing (para. 131, 135 in combination with Fig. 5, for example), comprising code to.
	Regarding the remaining features of claim 24, this corresponds to the method of claim 1. Therefore, the same rationale for rejection applies. It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have modified the method of claim 1 to be performed by way of code, as mapped 


	Regarding claim 25: 
Duluk further teaches: the method of claim 1, wherein the plurality of processing unit clusters includes at least one of a vertex fetcher (VFD), a vertex shader (VS), a vertex cache (VPC), a triangle setup engine (TSE), a rasterizer (RAS), a Z process engine (ZPE), a pixel interpolator (PI), a fragment shader (FS), a render backend (RB), and an L2 cache (UCHE) (see C5 and Fig. 2).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Duluk, to have included the above.  The motivation would be to implement known graphics processing techniques in a variety of known settings.  


	Regarding claim 26: see claim 25. 
	Claim 26 recites features similar to claim 25 and, thus, the same rationale for rejection applies. 


Claims 4, 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk in view of Venkatesh, and further in view of Musoll (U.S. Patent Application Publication No. 2010/0103938 A1). 

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 2, further comprising: decreasing the execution value of one of the one or more execution counters when one of the plurality of processing unit clusters finishes executing one of the one or more draw call functions, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	The prior art teaches processing unit clusters, draw call functions and execution counters with values that indicate the current state of program execution, per mapping to claim 1 and 2.  Musoll teaches that the concept of incrementing the value of a counter, as a process moves forward, and decrementing when performed, is known (see e.g. para. 239). Modifying the applied references, to have included the concept per Musoll, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 



	Regarding claim 7:
	Musoll further teaches: the method of claim 1, wherein a number of the one or more context registers in each of the one or more processing unit clusters is two (see e.g. para. 474. An embodiment whereby 2 context registers are in a cluster is obvious and within the teachings of the prior art).
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have further modified the applied references, in view of Musoll, to have obtained the above. The motivation would be to construct processing architecture to suit design purposes. 
	

	Regarding claim 15:  see claim 4. 
	Claim 15 recites features, which are substantially similar to those of claim 4. Thus, the above rationale for rejecting claim 4 equally applies to claim 15. 

 
	Regarding claim 18:  see claim 7. 
	Claim 18 recites features, which are substantially similar to those of claim 7. Thus, the above rationale for rejecting claim 7 equally applies to claim 18. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613